United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Greenville, NH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1406
Issued: January 14, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 3, 2009 appellant filed a timely appeal from a January 12, 2009 decision of the
Office of Workers’ Compensation Programs denying her request for a hearing. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether the Office properly denied appellant’s request for a hearing.
FACTUAL HISTORY
This is the second appeal before the Board in this case. By decision dated November 4,
2008, the Board affirmed a December 19, 2007 decision finding an overpayment of
compensation in the amount of $8,626.72 for the period October 6, 2005 to June 10, 2006 as she
received a schedule award following termination of her compensation.1 The law and the facts of
the case as set forth in the prior decision are incorporated by reference.
1

Docket No. 08-732 (issued November 4, 2008).

In a December 3, 2008 demand letter, the Office advised appellant that the $8,626.72
overpayment remained outstanding. It afforded her 30 days to make arrangements to repay the
debt or it would begin to charge interest.
In a letter dated December 26, 2008 and postmarked December 27, 2008, appellant
requested a prerecoupment hearing, asserting that she was not obligated to repay the debt.
Appellant submitted an overpayment recovery questionnaire and supporting financial documents.
By decision dated January 12, 2009, the Office denied appellant’s request for a hearing.
It found that the Board previously issued a decision dated November 4, 2008 on the issue of the
overpayment. The Office noted that decisions of the Board are final and the Office’s Branch of
Hearings and Review does not have jurisdiction to review decisions of the Board.
LEGAL PRECEDENT
Section 8124(b)(1) of the Federal Employees’ Compensation Act provides that “a
claimant for compensation not satisfied with a decision of the Secretary … is entitled, on request
made within 30 days after the date of the issuance of the decision, to a hearing on [her] claim
before a representative of the Secretary.”2
The Act provides the Office with original jurisdiction in the processing of compensation
claims and section 8124(a) provides the Office with the duty and authority to issue an initial
decision on an employee’s claim for compensation.3 Once an initial decision is made in a
compensation case, the claimant’s rights arise by which the claimant may seek further review of
her claim: the right to a hearing before the Office, the right to reconsideration before the Office
or an appeal to the Board. The Board has clarified that the Office does not have the discretionary
authority to grant a request for hearing immediately following a Board decision. The Office’s
Branch of Hearings and Review may not assume jurisdiction in the claims process absent a final
adverse decision by the Director.4 Following the Board’s review of an Office decision, there is
no final decision of the Office left unreviewed over which the Branch of Hearings and Review
can assume jurisdiction to exercise its discretionary appellate authority.5
ANALYSIS
Following the issuance of the Office’s December 19, 2007 decision finding an
overpayment of compensation, appellant exercised her appellate rights by requesting an appeal to
the Board. The Board reviewed the case and issued its final decision on this claim on
November 4, 2008 in Docket No. 08-732. The Office did not subsequently issue a final decision.
On December 27, 2008 appellant requested an oral hearing before the Office’s Branch of
Hearings and Review. The Board has held that, following its review of an Office decision, a
2

5 U.S.C. § 8124(b)(1).

3

Id. at § 8124(a).

4

Patricia G. Aiken, 57 ECAB 441 (2006); Eileen A. Nelson, 46 ECAB 377 (1994).

5

Robert N. Thomas, 51 ECAB 180 (1999).

2

claimant does not have the right under 5 U.S.C. § 8124(b)(1) to request an oral hearing in the
absence of a final Office decision.6 In the instant case, appellant had no right to request an oral
hearing following the issuance of the Board’s November 4, 2008 decision. There is no final
Office decision left unreviewed over which the Office’s Branch of Hearings and Review could
assume jurisdiction to exercise its discretionary appellate authority.7 Therefore, the Board finds
that the Office properly denied appellant’s request for a hearing on January 12, 2009.8
CONCLUSION
The Board finds that the Office properly denied appellant’s request for a hearing.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 12, 2009 is affirmed.
Issued: January 14, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

Id.

7

Id. See also Eileen A. Nelson, supra note 4.

8

Robert N. Thomas, supra note 6.

3

